 Case: 3:18-cv-00142-WHR Doc #: 61 Filed: 09/10/21 Page: 1 of 1 PAGEID #: 937




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


STATE OF OHIO ex rel. MICHAEL                             CASE N0.3:18cvl42
DEWINE,OHIO ATTORNEY GENERAL

       Plaintiff,
                                                          JUDGE WALTER H.RICE
V.



GLOBE MOTORS,INC., et al.

       Defendants.




                                 ORDER OF REFERENCE




       Pursuant to 28 U.S.C. §636(b)(l)(A),(B), and (C), and §636(b)(3), the above-captioned

action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR Coordinator,

for purposes of conducting a mediation.



Dated: September 8,2021
                                           WALTER H. RICE,JUDGE
                                           UNITED STATES DISTRICT COURT
